 

 

 

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 1 of 36

SA 0 PLE
on ie Te MA

    
     

 

  

COnlez Rr J
WAS Tn) “THE
Of Auer As By

Les — LA ZAIELAP ED

Wy Le 2 errant

Te fey Sse Sh Nisere
QU G- (Si (SS
ie Chae oe Mo AS |< faa
ae ZFS Sa 1s Putin 3
TA WK,

Whe 57 tI 6—_At— CAMP Mott hake,
ee (EV7 JU ATE Arp oe L)/eReE
1 (KEW) ONE EVEAINGC By A
scour, MAGER..

 

a2.
 

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 2 of 36

4-1¢-Coz/

   
 

WE CeMPplie= 40T 66 FEAR,
AND SHoeck.

 

W THE MORMM Aq- Line
oF HE STARREB US Down
ALD Wifep His Finger
ACRose HI Lies, As _TO
mea HusfX.

_UfBN REFURNIWIE— tome Jo RAK

WeTHErs Fez | TC F€l1— THR | BE

ee NEVER CSATO A WoRD TO
TAREPTO ef FOLICE.

ees DIDNT TA WIK ONE WI/6UD
_BELINVE ME, Sb =F EN AVA5IEZ>
_SILEKT ABO Witty. HAFRECELD |
 

 

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 3 of 36

As 4 Besuct, Dive rere
FROM SUBSTANCE ABUSE;
FAILED RELAIOWP HAP _ Ss WITIe

WEMEAS, Ane <tNCAR Geer TOW
AS _A ee

| LAW su LIFE Oe eM PLETE
COLLEGE Ty GaAmMin4r VUSTKE _
AND AL@HeL AAP DRUG

| STUDIES.

   

Wek ZS EAE Math
_ADOLESCEATS J TA) FRY cr ATRLC__
LPRULITES (pp doh, MEBEAS 4-
AND NAVARA. /

LD HAWE CREDENTIAL A Si eee
Pe nT BEHAV0R Ss, VICTIMS oF
SEXYAL ABUFE AnD <EiminAat a

WUD You. REQUIRE ANY ADDITIONAL
ANPORIYAILOW , F—-Wihe SLADE

WO0WUDE Fr TS 00 |
Kido Keehep AI

  
  
University of Nevada
} a JOt-Goaento Super-
a crew of 18-21 eos
working on wildlife hab-
mprovement projects
e@preer/life skills pro-
9 Responsibilities:
ueyise crew, acquire,
fetn equipment, camp-
Bhproximately 3 days/
qbensure crew a
career and |i

lught in classroom,
administrative duties.
ificatlons: leadership,
@6b, motivate, problem-
iriver’s license, back-
se check. Experience in
building, chain saw
Lojugged camping. Full
Qay through October.
@)/month, benefits.
Win Battle Mountain.
pp Rod Davis, 775-635-
, davisr@ unce.unr.edu.
& an EEO/AA institu-

job? The Uni-
t Minéase, Reno is
crew of young adults
to perform rangeland
ement projects in
VCentral Ni . Most-
(saw work. Training
(6. Full time. The pro-
tihcludes free career
aoe camp-
-92/hour. No experi-
ecessary. Call 775-
for details.

 

o
N

basic share.

SINESS

 

 

 

 

iI Gold’s net

HARDING
talf Writer

il Gold Inc.
inced record
of $20.8 mil-
ter ending

bt income of

I cents per

 

§ with roy-
618.7 million
arter of fiscal
icomeé of

$6.9 million, or 11 cents per

a

n

© The Denver-based com-

O pany reported increased
royalty revenue for the third
fiscal quarter was largely
driven by stronger produc-
tion at High River’s Taparko

. Mine in West Africa and

royalties from Barrick Gold
Corp’s Goldstrike Mine
north of Carlin and
Newmont Mining Corp.'s
Leeville Mine, as well as the
Mulatos Mine in Mexico.

WoT 21 Than nt dank and

ime declines

quarter of the prior fiscal
year.

Revenue from Robinson
totaled $1.8 million, down
from $4.4 million last year.

Denver-based Royal Gold
also benefited from new
production from the
Penasquito Mine in Mexico
operated by Goldcorp, and
the Dolores Mine in Mexico
operated by Minefinders.

Jensen said Barrick’s
announcement Thursday
that it was going forward
with the Pascua-Lama
Project on the border of
Chile and Argentina was
good news, because Royal
Gold has a royalty on
Pascua-Lama.

The net smelter royalty is
ona sliding scale that would
be as high as $1.08 per ounce
at an $800 gold price or as
low.as.0.16 percent if gold is
at $325 an ounce, The royalty
is on all gold production on
the Chile side of the project,

 

 

 

.

Ross Andréson/Elko Daily Free’Press

 

 

Barrick donates van to Bootstraps program.

 

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 5 of 36

Pe

 

Dean, Cofege of Professional Studies

hr is

i %

ee)
\F
are

jen

A

—

—

Y

wy

= 2
SS

23

QO &8

W 3

=

SS

Oo

CQ

SS ,.

CS). Ss ill SZ ae ale Ss ty - = me 2

SS

eZ
ZZ

 

_ ee

 
=< = 2 ee ee

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 6 of 36

 

“the requirenreint for the

Professional Associate Certificate

 

OF Zp

Sfaicman, Alcohol and Drug Abuse Studies Department

Date

 

 
ee) a P.81/81
eee .
> i ; om — ; |

 

pl COMMENDATION FOR , C ALIFORNI A

WHEREAS, the Department of Labor has honored exemplary work experience
Participants across the Country for accomplishmenra in the HE Summer Youth
Employment Program; and

WHEREAS , # Summer enrollee in the Commugity Action
Commission's gucmer Out-of-school program has been selected as the outstanding
Summer Youth Employment Program participant in Santa Barbara County: and

ee

WHEREAS , Served as a teacher aide in the Work Training Program,
Incorporated ,provi cc aid to developmentally disabled, emotionally disturbe¢
and handicapped young adults in a proficient and highly competent manner; and

WHEREAS, 25 @ result of his Participation in Summer Yourh Emp Loyment
Program, a returned to school ,continued his work with his summer worksite,
aod is now gainfully employed; and

WHEREAS , 1s illustrative of hundreds of other Summer Youth
Employment Progra who participate each Summer in similar activities,

NOW THEREFORE, BE IT AND IT. IS HEREBY ORDERED AND RESOLVED that this Board
of Supervisors commends for his achievements Fesulting from his enrollmenr

in Summer Youth Employment Program and warmly congratulates him on his designation
a6 outstanding Participant in the | fo Youth Employment Program.

Pessed and adopted by the Board of su ervisors of the County of Santa Barbara,
State of California, this ne by @ unanimous vote of all members
presenr,

   

 

 

  

£ Rei cil
Glerk of-tbe Board

 

a ee

Supervisor ~ 5th Dictrint
TOTAL P.81

ae.
“ae eo m@ae.s

:
J

 
   
    
    

      

eg TS Te ae

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 8 of 36

 

THIS HEREBY CERTIFIES THAT

 

HAS SUCCESSFULLY COMPLETED

the workshop

Protecting Our Children-It’s The Law!”

PaprBoruff, Victim-Witness Spec.
United States#@WBMey’s Office
" District of Nebraska

 

 
 

 

 

 

 

 

 

 

 

 

 

Degree: B.S. fF Degree

Honors: Honors

Majors: Criminal Justice Admin Majors

Minors: Minors

Student is in good standing and is eligible to return unless o}
-transcript is not official unless it bears the signature
| Registrar, : ;

: Hrs.
Course Title Grade Attemp. Ea

 

 

 

 

 
 

 

 

 

 

 

 

 

!
| | Former N Bellevue University
1000 Galvin Rd. S.
' High School: HS Grad Date: BELLEVUE, NE 68005
fe eee OFFICE OF THE REGISTRAR
Previous College: Permanent Academic Record
1 q Prspoug Retace: Date:
e Date Printed Page 1 of 1
ie
r ; Hrs. Hrs. Grade
5 Course Course Title Grade Attemp. Earned Points GPA Course
'
; By Admi tt d to: Bachelor Candidate. Matriculatad I
j frenTA: BAR ARA-CITY COLLEGE ~*~ % ‘
2.0
: Transfer Credits Accepted 2.0
JORIAR:CULEE COLLEGE
WN 61.0
| x Transfer Credits Accepted 61.0
Fy tVERSITY OF SOUTH DAKOTA
\ 6 18.0
his Transfer Credits Accepted 18.0
| BRSTERW 1OHA TECHNICAL co mt
— 6.0
eo _. Transfer Credits Accepted 6.0
}DANTES SUBJECT EXAMS anaes
WY 3.0
Transfer Credits Accepted 3.0
| emser BS. Criminal Justlice in
Overview of Criminal Just Syst | B+ 3.0 3.0
Momt ‘Principles for Criminal J | B+ 4.0 4.0 1
Ethics, Policy & Law in CJ Bt 4.0 4.0 135.
Research & Statistics B+ 4.0 4.0 1
CJ Human Resource Allocation A 3.90 3.0 1201
Facility & Material Mgmt of Cu} A 3.0 3.0 125
CJ Agency Accounting/Finance A 3.0 3.0 12
Information Management in CJ A 3.0 3.0 1
Strategic & Tactical Plan Sys |A 3.0 3.0 12
Special’ Topics in CJ A 3.0 3.0 12
Special Problems in CJ A 3.0 3.0 1
TERM TOTALS 36.0 36.0 133,
| CUMULATIVE TOTALS 36.0 127.0 13
Degree Requirements Completed:
Bachelor of Science in Criminal) Justijce Admin
_
old onoin tink END OF TRANSCRIPT TO DATE *} Re Riot ators si peri iris tei ie leiriet at aikido iei ae
Phillip €
_ Registrar's Signature
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 2954 _ Filed 05/04/21 Page 10 of 36

. HaUIr

 

 

“worwaAarg sislig ;
SANOINHOAL CNV SUIdIONRId NOMINGATYa AAVS

ae

‘NEASUNOD-ONINIV AL ANOH, 91

V GSSSVd SiH any GalaqaWoo Avnsssaoons SVH

 

LWA AdILYSO OL SISIHL
ONINIVOE 40. ALVOMILAASD

ONINIVEL ONV ONILINSNOO

~ - - — —_— ————— ——— — ee

 

 

 

 
 

Tune

peer

ae

Ren OU aid gf LE Co tie ow - 3 y z es a MY 5 4 ba F ‘ ‘

ke ete

Ast stat

UNITED STATES OF ¢

Consular

OF A CITIZEN OF THE UNITED STATES OF AMERICA

3

This is to certify that:

Sex MALE, born at RUISLIP, MIDDLESEX, ENGLAND, UNITED KINGDOM,

Acquired United States CITIZENSHIP at birth as established by documentary evidence
Presented to the Consular Service of the United States at

LO

(/MOTHE R/FATHER/PARENTS

~~ «AShistantSecretaby for Consular Affairs
“. Date éf-Tsaiianca:

SS Nala

 

SOCORRO EEO eee

SSeS aa

Soo. sa

ao

 

 

 
 

Case 20-10343-LSS Doc 29

14
ha
ie
Yo
a
4
{

TE A a

   

“Ty ST. LUKE'S

9 Regional Medical Center Record of Attendance Only
Sioux City, lowa 51104

Certificate of Achievement

 

2 .TS
Has completed a —— ~—_____-_ Hour Class:in

THE CHILD WITH FETAL ALCOHOL SYNDROME

Starting Date | Ending Date |__|

Instructor Director

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 13 of 36
fo.

— STATE OF

Ir VIAN

IC

THOMAS J. VILSACK, GOVERNOR DEPARTMENT OF HUMAN SERVICES
SALLY J. PEDERSON, LT. GOVERNOR JESSIE K. RASMUSSEN, DIRECTOR

Gordon Recovery Center
Attention Cliff Millard
800 5" Street, Suite 200
Sioux City, [A 51101

NOTICE OF DECISION

Decision _

The Iowa Department of Human Services (DHS) has completed a record check
evaluation on DHS determines that may work in any capacity
at Gordon Recovery Center. The rationale for this decision is explained below.

Ss a potential employee of Gordon Recovery Center, a substance abuse
ac in the state of lowa. Iowa Code 125.14 requires a DHS record check evaluation
for employees and potential employees of such facilities. A person who has a record of a

criminal conviction shall not be employed, unless the department’s evaluation of the
crime concludes that the crime does not merit prohibition of employment.

 
 
  

Record

‘The record check reveals the following convictions:
© Operating While Intoxicated J

© Operating While Intoxicated, 2™ offense, J

Hus
a
nit

Evaluation
~~ DHS has considered the following factors in its evaluation:

e the nature and seriousness of the crime in relation to the position held
the time elapsed since the crime
the circumstances under which the crime was committed
the degree of rehabilitation
the likelihood that the person will commit the crime again
the number of crimes

HOOVER STATE OFFICE BUILDING - DES MOINES, IA 50319-0114

 
Case 20-10343-LSS Doc 2954 ~ Filed 05/04/21 ~~ Page 14 of 36

© Record Check Evaluation Decision

Page 2

These crimes indicate serious errors in judgment. However, the most recent conviction was

more than nine years ago, and Ps taken appropriate steps to rehabilitate himself.

For these reasons, DHS concludes that these crimes do not merit prohibition of employment.
may work in any capacity at Gordon Recovery Centers.

Sincerely,

Bola AE Pe
Becky Fitz Flores

Group Care Program Manager
Division of Adult, Children, and Family Services

 

 

 
d ge 15 of 36

Case 20-10343-LSS.~ Doc 2954. Filed 05/04/21 Pa

: Aquq y¥ 3s0q
AOJIOALG NDYIIA{ “Ad UIhayY

OE ee

sjpaddy pup suoijojadsuy fo juaujspdag ay} fo jpas
PUD SPUDY INO JAS OJUNAAIY aADY am ‘foatay 4A, SSAUJL YY UT

 

Ag

 

MD} S14} LapUN payvsmutodd SUONDINGIL PUY Sapna ayT YyiIM Apdwod oF aanpinf 4Of UOYDIOAAL OF JIBIGNS ay jJNYS
pup ‘sjpaddy pup suonoadsuy fo juauzspdag ajnjy ay] fo joaoasddp uajjiam ay] Y71M {daIXI aJQVUBISSD AO AIGVAIJSUD
JG 10M JJDYS aSUaIY SIYT “sapunasay} pajpsjnuosad SUOIDING|d PUY Sajna ay] pul HCE daidvyD apo)d Pao]
yk DUDPDAOIIN Ul paywarpui h4osajp7 ay) {Oo uaappiyy 40.7 UONNINSUT pOOPapy WajpiyoAS Y UIDIUINUE PUP JONPUOD

ee
© 2729 92.04 91 08u0209 0 1OHp Kfgs0> v1 5198
NYO THO WO NOILOLLLISNE TVOIGAHA ORLLVIHOASd V YOu

ASNAOT AO ALVOMELYAO
STVaddV GNV SNOILLOAdSNI JO UNAWLaAVddd

    

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 16 of 36

BRIAN SANDOVAL STATE OF NEVADA MICHAEL J. WILLDEN
Governor Director

DIANE J. COMEAUX
Administrator

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES
DIVISION OF CHILD AND FAMILY SERVICES
4126 Technology Way - 3™ Floor
Carson City, Nevada 89706
(775) 684-4400

 

This letter serves as the Division of Child and Family Services’ formal offer of employment to you for the
position of Group Supervisor I located at nn This position is
allocated at pay grade 29, Step 01 and has an annual gross wage of $34,598.16. The bi-weekly wage is
$1,325.60, This wage reflects retirement contributions by the employee/employer. The employer paid only

contribution plan is available with a reduced gross salary.

The position has a one year probationary period, with performance evaluations required at the end of the
3, 7" and 11 months of employment, If the 11™ month review is rated as standard or better, you will be
placed on permanent status on your anniversary date. You may not receive a paycheck for one (1) month
after employment. The pay schedule is every other Friday, which means you work two (2) weeks and
receive your paycheck two (2) weeks later.

Please be aware that merit increases have been suspended until further notice to help mitigate budgetary
shortfalls caused by the current economic situation. We anticipate that merit increases will be reinstated
once the economic situation improves sufficiently.

Additionally, until further notice your annual salary will be reduced by approximately 2.3 percent
because you will be required to take the equivalent of six (6) days of unpaid leave annually. This action is
also being taken to help mitigate budget shortfalls.

 

Conditions of employment with DCFS require you to agree to a criminal background check. Employees
are responsible for the fingerprinting costs (approximate cost is $71.25). You are also required to undergo
a Child Abuse and Neglect Central Registry search. There is no cost for this search.

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 17 of 36

pelle t Bniversity

By By Charler oh Me Hale fe SNe ashi an. Myfon he recommentlalion
L- lhe @ Facully antl CLninislea “OW, the Bo. Lowdd. ‘of. Dye vectors GG Bor Mevue Writ DE eatly
aulkorizes he award of lhe

Bachelor of Science
degree to

 

wth. alt Hight, Luvileges, and Kesfpo niibilities fe elatning lo hand has yroled
his dé plo-mea te evidence Oo ‘adlnisdsion le lhe baccaluucale sholastic rank,

Sr Yeslimony Srevelo, we have sidbscribed our names. ‘ confitmed by the Seal |

of the Unsiveiacty. tte Polloiw, Nibiahe, de

MN AZZ

President

 

Chair of the Board
Case 20-10343-LSS ~Doc 2954 Filed 05/04/21 Page 18 of 36

Erirrrrrirreriei ii

Certificate of Completion

has completed the online course

Respectful Communication with LGBTOI Youth

Presented by the National Institute of Corrections

Training hours: |

PEPrrrr Pritt ae

Sasha

 

 

 
Case 20-10343-LSS Doc 2954 _ Filed 05/04/21 Page 19 of 36

Pyramid Lake Paiute Tribe
Post Office Box 256
Nixon, Nevada 89424

Telephone: (775) 574-1000 / 574-1001 / 574-1002
FAX (775) 574-1008

 

The Pyramid Lake Paiute Tribe received your letter requesting permission for
permission to camp at Pelican Point at Pyramid Lake pa Nee eS Your
group includes 8 young adults from the Owyhee Indian Colony. The request is

approved and the camping fees are waived.

Please have this letter in your possession while camping at Pyramid Lake. We
hope your group has an enjoyable time.

You may contact [iI to ask if they

may be able to speak to your group.

If you have any questions feel free to call me.

Sincerely,

 

/gw

Copy to: Tribal Rangers
Tribal Police
Emergency Response
file

 

 
ALNi

HOLDSHIC SJAILNDSXS WNOLLWNY

AYWLSHOAS HAldVHO JivIDSTIOD

ayeudeTy JUeuRT) TOssejoig

 

 

LN3OISSHd WNOILLWNHSLNI

“YOrVIM 'S

 

IN30ISSHd bAIdVHO J1vIDSTIOD

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 20 of 36

 

 

Yt WPYs 2 ff? JOY, Ports

OY) pon LPOLWIDULPG AO PPLY YD OFPAPY PIDY B00 SV”"?Y Uo huowyryy of

 

yams Asazjer *1Aq

ANSI D IngayagE IL Qaqw3o] sgjdegs vj vysvaqgac¢

nF Rug 1¢k

SIMIIGS LIS WM AIS 1OUTGE JLUYLUIIIUF

LY, a7 Fhe’ sah ta CLG? fie?

 

\ omnes i

SUS PP POY

  
 

  

i
Ay Ms

 

if
mil Nh

  
 
  

f lh wi
eel San
i. 2 =

ly

allan

2Yp LY CAIGUIPUL a7 Burwraps9l F2MPUPE jon
DO PPUPUAMIIIMD IL PY

Win dt
unt
ly

‘i \¥ i"

Mn HT

 
AT

é Pan ras

 

Var awa wae bw Awan

Pin

 

a ye

rhe

LSS... Doc.2954.. Filed.05/04/21..-Page.21 of 36

  

Case 20-10343-

   

 

SOOO a ya Oren

 

     
   

Certificate of Completion

is issued to

       
 

  

for participation in the course
Anxiety Disorders: Research, Diagnosis and Treatment

conducted in Reno, NV, 1
S Shon J

Jean S Shinners, MSN, RN, CCRN foreg D. Greene
Director for Learning President
Cross Country University, a Division of Cross Country Healthcare, Inc Cross Country Education, Inc,

  
 

 

7.2 contact hours for nurses are awarded. Cross Country University, a Division of Cross Country TravCorps, Inc., is accredited as a provider of continuing nursing education by the American Nurses Credentialing Center's Commission on Accreditation
Cross Country University is an approved provider with the lowa Board Of Nursing, approved provider #328. This course Is offered for 7.2 contact hours. Cross Country University is approved by the California Board of Registered Nursing, Provider #CEP
13345, for 7.2 contact hours, Cross Country University is an approved provider by the Florida Board of Nursing, provider #50-3896, This course is offered for 7.2 contact hours. ‘This program has been approved by the Commission for Case Manager
Certification for 6 clock hours of continuing education (approval #5948125934), Cross Country Education, Inc. is approved by the California Board of Behavioral Sciences to provide continuing education in California (approval # PCE 3359), Course meets
the qualifications for 6 hours of continuing education credit for MFTs and/or LCSWs as required by the California Board of Behavioral Sciences, Licensed social workers in other states should contact their individual state jurisdiction to review the current
continuing education requirements for licensure renewal. This program has been approved by the State of Nevada Board of Examiners for Social Workers for 6 continuing education hours (Approval #A-205-01R). Cross Country Education, Inc. is
recognized by the National Board for Certified Counselors to offer 6 hours of continuing education for National Certified Counselors (provider #5904), Cross Country Education, Inc, adheres to NBCC Continuing Education Guidelines. This program has been

approved by the State of Nevada Board of Examiner for Marriage & Family Therapist for 6 contact hours Approval #013MFT04. Cross Country Education, inc. is an approved provider by NAADAC Approved Education Provider Program (Provider #369),
This course Is offered for 6 contact hours. Cross Country Education, Inc. is approved by the American Psychological Association to offer continuing education credit for psychologists. Crass Country Education, Inc, maintains responsibility for this program.
This program offers 6 CE credits for psychologists. This seminar qualifies for 6 continuing education hours as required by many national, state and local licensing boards and professional organizations. Save your course outline and certificate of completion, |}
and contact your own board or organization for specific filing requirements.

 
 

License # Your SS#: Your Home Address:

 

 

1645 Murfreesboro Road * Suite J * Nashville, Tennessee 37217 *

 

1-800-397-0180

“He ie

VAATED SAUNA ANU A TINA VACA SUT AVANTE DT DUAN AMOS EN

 

 

          
   

 
Case 20-10343-LSS_ Doc 2954 _ Filed 05/04/21 Page 22 of 36

Forest Albuquerque Service Center ASC-HRM
Service Human Resource 3900 Masthead St NE
Management Albuquerque, NM 87109

Voice: (877) 372-7248

SE

Congratulations! We are pleased to confirm your acceptance to the following position:

 

 

Position Title: Social Services Assistant

Series/Grade: GS - 0186 - 7/1

Planned Target Grade: 7

Tour: Fulltime

Organization: BUSINESS OPERATIONS, SENIOR, YOUTH, AND VOLUNTEER
PROGRAMS, JOB CORPS NATIONAL OFFICE, TRAPPER CREEK CIVILIAN
CONSERVATION CENTER, RESIDENTIAL

    

Salary: $38790.00 Yearly
Type of Appointment: Career-Conditional

A copy of your position description will be given to you by your supervisor so that you will have
specific information on your duties and responsibilities. Your supervisor will meet with you to
establish your performance elements and individual development plan (FS-6100-2) within 30
days of your appointment.

The full performance level of this position 1s the GS-0186-07, and has no promotion potential,

This position requires you to obtain a CDL with passenger endorsement within 90 days of
appointment. Employees who for personal reasons fail to begin or complete the required CDL
training within 90 days, will be held liable for tuition and all associated CDL training costs and
may be subject to termination from this position.

This is a Testing Designated Position (TDP). Selectee must submit to a urinalysis to screen for
illegal drug use prior to appointment and random testing thereafter.

To expedite the process of preparing the forms you need to begin working, the Forest Service has
created a website named eForms. The information you enter there is kept secure and private.

On any Internet-capable PC, browse to https://eforms.gdcii.com/. Access your page with the
following log-in User ID and the Password

USDA

eee) Page | of 7 It's Cool to Be Safe Printed on Recycled Paper ue

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 23 of 36

 

THIS CERTIFIES THAT

hz

HAS SUCCESSFULLY COMPLETED THE COURSE IN THE
FORWARD THINKING INTERACTIVE JOURNALING® SERIES

THIS PROGRAM IS APPROVED FOR 13 CONTACT HOURS THROUGH NAADAC, PROVIDER #341

 

 

DATE OF TRAINING / Scot COVERT
SENIOR VICE PRESIDENT OF SALES AND TRAINING

O The Change Companies’

5221 Sigstrom Drive * Carson City, Nevada 89706

 

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 24 of 36

  

Certificate of Completion
x a
has completed the online course
PREA: Investigating Sexual Abuse in a Confinement Setting
Presented by the National Institute of Corrections

0

Training hours: 3

    
 

V4

f
he as r, NIC
/

Po Lhaetl tL PELL istii eg tis ltrir

RE ey
a
we

aa. ea ee, oS
YX oS 2

 

 

 
       

   

.

Yi Via LZ Vea Ve : V A

 

 

 
 

ae
a a

   
 

Ir
=

    
  
  
  
  

=I
iy ss
C

c Wah

aA
iow

a
1

 

ee

 

le
ay
See?

Tirritriririr
ae 3 *)
(i. 3
t ae
=

&
wd

pk

 

 

 
  

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 25 of 36

 
 

 
    
     

 
 

 
 

a

ar ~ pasate ee
ey
EA Pee
A tr, 4 ip if
= = a ts ee: wes :

Ap AUS USE

  
     
  
   
   
 
 
 

      

ia
ae

iv
-

ee.
fey \ ‘a
RS
Pes
23S
a]
WS

ea

SAM iim %

ape
a
—™

stasis cies
.)

7
oa

sey Seis
2G!

a

=,
Ba

 
 
 
   
  
   

has completed the online course

    
 

SSrerr t1

PREA: Your Role Responding to Sexual Abuse

rrirt

Blaear
asp

a. fo ae

Presented by the National Institute of Corrections

on TE ith 2 score of 87%

Training hours: 3 H yi Ss)
{
i , ZS iy 5

'
Ny

SSL TAI *

Acting Director

 

: ENSt hele aha
Re - i i a

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 26 of 36

University of Nevada
Cooperative Extension

 

We are very pleased to offer you a position as the Battle Mountain Bootstraps Job Coach with
the University of Nevada Cooperative Extension. We firmly believe that your addition will add
substantially to the already excellent faculty in Cooperative Extension.

The specific terms of your employment include the following:

1. Your starting date is

2. The base salary is $50,000.

3. Youare entitled to enroll in the State of Nevada Public Employees’ comprehensive
health insurance plan and will be required to participate in a mandatory retirement plan.

If these terms are acceptable please sign below.

If you have any questions regarding any details of this position, please contact

 

I look forward to working with you and a great Bootstraps program!

Kind regards,

 

Northern Nye and Esmeralda Counties
P.O. Box 231

475 Saint Patrick Street

Tonopah, NV 89049-0231

(775) 482-5001

Fax - (775) 482-5396

http:/Awww.unce.unr.edu/nonyeesmeralda/ A Partnership of Nevada Counties, University of Nevada and U.S.D.A.

 

 
Case 20-10343-LSS.. Doc 2954 Filed 05/04/21 Page 27 of 36

LYON COUNTY HUMAN RESOURCES
Human Resources Management
Payroll and Employee Benefit Plans Administration
Labor Relations

27 South Main Street
Yerington, Nevada 89447
Phone: (775)463-6510 Fax: (775)463-6500

 

RE: Employment Verification i

To Whom It May Concern:

ork for Western Nevada Regional Youth Center as follows:
= Start Dat:

e Position: Group Counselor II

e Ending Salary: $18.55 per hour/$38,584 per year
g 5 I )

Regards,

GQ fe
a

Att: Verification of Employment

 

 

 
  
 
 

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 28 of 36

‘

|

NEVADA SYSTEM OF HIGHER EDUCATION
TERMS OF EMPLOYMENT FOR FACULTY

  

 

 

 

. Preparer |
INSTITUTION: Universiry or Nevapa, RENO
Phone |
Date
MailCode[ —(‘CS;™~SCSC‘*d
Na = Title [Bootstraps Battle Mountain Job Coach
I Department [Central/Northeast Area =

 

College/Schoo! [University of Nevada Cooperative Extension _
DEFINITION: Faculty are considered part of the professional staff as defined by the Nevada System of Higher Education Code.

CONDITIONS OF APPOINTMENT:

Contract Type [A | Faculty Type | Temporary Faculty. Other _| Rank/Range [O(1) _ |
Base Salary 50.000.00 = Contract Amount! 16,666.68. 7 FTE i ————
Sonne nt

Contract Date *-— Contract Date

. a J —
Tenured | no | Date Tenured | _

Tenure Eligible |_| Total years toward tenure at the completion of this contract |Q | of this total,

Non Tenure [yy]
Track “—
If for any reason the employee should fail to complete this contract, payment will be prorated according to institutional policies. The Nevada System of Higher Education reserves the right
to correct clerical errors that may occur in this document and deduct any overpayments from future paychecks. Failure to commence employment by the beginning of semester will
necessitate prompt repayment of all_monies previously paid under this contract,
Position Reassignment for Administrators

For administrators only, and except for academic rank, the title and position designations contained herein are descriptive only and the administration retains the right to reassign personnel
titles, positions, and duties within the employing institution for which such personnel, in the judgment of the administration, are qualified
If the following paragraph is applicable this box will be checked. Your initials will indicate acceptance. Notwithstanding any provision of the NSHE Code, including
|(4]| but not limited to Section 5.9.1, if, in the best judgment of the supervisor, with approval of the appointing authority, funds for this position are no longer available or
must be directed to other purposes, this contract may be terminated or notice of non-reappointment to employment may be given with 30 days notice which may
include any accrued annual leave
If the following paragraph is applicable this box will be checked. Your initials will indicate acceptance. Notwithstanding any provision of the NSHE Code to the
{a contrary, this contract is a temporary contract only and will not be continued beyond the ending date above. The employce is not entitled to or guaranteed additional
employment contracts in the future

years of credit granted for service at another institution [0

REMARKS:

Employee will be the job coach for the Lander County Bootstraps program and work an average of 40 hours per week.

Employee: Check applicable
I was/am a member of the Public Employees Retirement System of Nevada

oO 1 am retired under the Public Employees Retirement System of Nevada
fal Tam currently employed by another campus or unit of Nevada System of Higher Education.
Please circle the appropriate campus(es) or unit(s): (System Administration, CCSN, DRI, GBC, NSC, TMCC, UNLV, UNR, WNCC)
The Nevada System of Higher Education Code requires that all terms and conditions of employment be specified in this document. Any other terms, understandings, promises, prior
negotiations or representations, or conditions not specified in the REMARKS section above, or attached to and made a part of this contract by reference in the REMARKS section above,
shall not be considered a part of the contract of employment.

The Nevada System of Higher Education Code, the official document governing personnel matters and procedures concerning the professional staff,is a regularly published document and is
available at each institution, Only the Code, Title II of the Board of Regents Handbook, exclusive of any bylaws or other policies, is incorporated herein and by this reference made a
part of this contract. This contract is not binding or of any legal effect until duly executed "

 

I have reviewed this document and find it to be satisfactory
I recommend the document for approval and signature.

Recommending Authority Date

   

—- = ~ - : Accepted on behalf of the Nevada System of Higher Education thereby making this
Recommending Authority Date document a contract:

Recommending Authority Date For Appointing Authority, Date
President of the Institution

NSHE-01

TST IDITTION: Eeeestaseae Unrrnan Daecaverac Dauenll Mhair Dean Direactar View Drecident/Prounet ne no

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 29 of 36

University of Nevada, Reno
Statewide » Worldwide

 

 

Welcome to the University of Nevada, Reno. A new job is an exciting experience, both for you and the
University. We are having a New Faculty Orientation on EEE to. help you get off to a good
start. It begins at 4:00 pm on (iin the Joe Crowley Student Union Ballroom on the
fourth floor and continues on ii Rb eginning at 8:00 a.m. Refreshments and lunch will be
provided.

Topics include a variety of things you should know about:

e Policies regarding promotion, tenure, merit, research, computer access and email

Teaching and characteristics of the UNR curriculum

e Insight from former new faculty

e Student demographics at UNR

e Teaching and Learning Technologies including on-line learning and Web CT

e Exhibits about computing, media, library, benefits, parking, and other services you will use

The agenda is attached.

This orientation has been conducted for several years and is continually being refined in response to the
experiences of new faculty from previous years. The UNR Faculty Senate assists with the orientation and
encourages your participation. Please rsvp your attendance by

so that the proper number of lunches can be ordered.
Also, please let us know if you have any special dietary needs.

 

tt

Office of the Provost

attachment 110 clark Administration Buliding
University of Nevada, Reno/005
Reno, Nevada 89557-0001

(775) 784-1740 main

(775) 784-6220 fax

bee Pe ee md emt |

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21

Tony Morris talks about the security at the Civil Commitment Unit
for Sexual Offenders while giving a tour of the facilities in Chero-

Page 30 of 36

 

kee, lowa, Monday. The unit was moved from Oakdale, lowa.
(Staff photo by Jim Lee)

Sex offenders unit dedicated

Unit provides new use for historic mental health complex

Cherokee will gain 57 jobs

 

By Mike Koehler

Journal staff writer

CHEROKEE, Iowa — The Civil
Commitment Unit for Sexual Of-
fenders, a new facility to treat
dangerous sexual predators, was
dedicated Monday in Cherokee.

There was no traditional rib-
bon-cutting ceremony. The only
ribbon to be found was coiled
razor ribbon around the double
fence surrounding a remodeled
wing with beefed-up security at
the Cherokee Menta! Health In-
suitute. While the security meas-
ures make it look like a prison
from the outside, CCUSO is
more accurately described as a
treatment facility for sexual of-
tenders. There are no inmates; in-
stead they are called patients be-
‘cause they are being treated, not
warehoused, said Dr. Jim Gar-
dener, director of the program.

“The litmus test for everything
we do is safety, and we've gone
the extra mile to make sure this
facility is safe for patients, safe
for staff and safe for the commu-
nity,” said Kevin Concannon, di-
rector of the Towa Nenartment af

 

 

 

By Tim Gallaghe

Journal staff writer

CHEROKEE, Iowa — Cherokee County nearly
topped Siouxland in a dubious category three years
ago, The statistic: Population lost during the 1990s.

“We were fourth in the state for population loss,”
said Mark Buschkamp, executive director of the
Cherokee Area Economic Development Corp.
“That really was probably a wake-up call for peo-
ple.”

Buschkamp is happy to report the population is at
5,410 now in this county seat community, that’s up
51 residents from the 2000 Census.

And more will be settling as the Mental Health
Institute — years ago the community’s largest em-
ployer — becomes the new’ home for Iowa’s Civil
Commitment Unit for Sex Offenders. The facility
will bring 57 jobs to town, paying .$30,000 to
$40,000.

“That’s generally the head-of-household wage
range,” Buschkamp said. “Hopefully we'll see a re-
sulting increase in property values, home sales and
increased school enrollment.”

While immediate plans call for the unit to house
38 sexual predators, this is a growth industry in

Iowa. The unit started with only five sexual preda-
tors four years ago.

“This has brought some job security to people
here,” Buschkamp said, noting that other mental!
health units have been targeted for downsizing.
Cherokee’s facility, he added, could have been a
victim of those cuts.

Two lobbying efforts, called “Cherokee County
Days.” directed at the Iowa Legislature may have
played a vital role in landing the CCUSO unit.

“They lobbied about things like Highway 20 and
the Boys Home, which didn’t happen here (it ex-
panded in Toledo, Iowa). The state did ask us about
CCUSO and the folks here said they'd look at it.”

In time, Iowa helped make $5 million worth of
improvements at MHI, $2.1 million which went to
help renovate the facility and move the CCUSO
program.

“We could remodel the facility here for $5 mil-
lion or build something new elsewhere for $45 mil-
hon,” Buschkamp said. “Plus, things like our main-
tenance and food staffs were already in place. It
makes sense.”

MHI employs more than 200 at the campus in

 

SEE MORE JOBS
continued on page A3

 

 
>

Su

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 31 of 36

WZ

Fields of Opportunities | STATE OF IOWA

 

 

THOMAS J. VILSACK, GOVERNOR DEPARTMENT OF HUMAN SERVICES
SALLY J. PEDERSON, LT. GOVERNOR KEVIN W. CONCANNON, DIRECTOR

 

You were selected for a position with the Civil Commitment Unit for Sexual Offenders, as a Psychiatric Security
Specialist. You will begin your employment with us on ang are expected to report to Cherokee Mental
Health Institute on Mon) for orientation training. Your training schedule will be from 8:00
a.m. to 6:00 p.m. Monday through Thursday for that week. After your training period, you will report to the
Oakdale facility and you will continue to work there until the Unit moves to Cherokee. While working at the
Oakdale facility you will be eligible to receive reimbursement of hotel expenses up to $45.00 per day, 10 hours of
weekly travel time, 285 miles of travel each way once a week, and per diem expenses of $23.00 per day until we
relocate to Cherokee, Iowa.

Your employment will be governed by Rules of the Iowa Department of Personnel. Your starting salary will be
$14.93/hour. You will be eligible for a step increase six months after your starting date. Your work schedule in
Oakdale will be assigned during your training at Cherokee. Schedules are tentative and may need to be adjusted
during the transition of the program to Cherokee. Permanent work schedules will be posted within 90 days of the
completed move to Cherokee. Employees will bid on these schedules according to seniority. Employment is
conditional upon confirmation from a NCIC history check to ensure you do not have a history of adult/child abuse o1
other criminal history.

We have a cafeteria where meals are served or you may bring your meals if they are brought into the Oakdale
facility in a clear, see-through container.

If there is any question or dispute about this offer of employment, please call me iii Please

read below and sign and date. Return in the enclosed envelope at your earliest convenience.

Sincerely,

 

 

bree to the terms outlined,
wes f

 

 
ae Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 32 of 36

STATE OF CALIFORNIA EDMUND G. BROWN JR., Governor

 

DEPARTMENT OF THE YOUTH AUTHORITY

YOUTH TRAINING SCHOOL
CHINO

 

 

Address Reply to:

YOUTH TRAINING SCHOOL
P.O. BOX B00

ONTARIO, CALIFORNIA 91761

Director of Admissions
University of California, Santa Barbara
Santa Barbara, CA 93106

Dear Sir:

  
 
 
 

This letter is being written to recommend admission of into ‘your
university for the Fall Quarter, HJ I have know well and had the
opportunity to have him in one of my classes here at the Youth Training School. ~

ae :: a responsible and serious young man who desires to continue his
cation at your university. Although a 12: never taken college courses,
I believe, given the opportunity, he will have minor problems as far as studying

subject matter is concerned. I had the chance to look up his academic record and
was impressed how well he had maintained high grades.

eee + ee

As a former Youth Training School/La Verne College Coordinator, Instructor at "
California State University at Los Angeles and Long Beach, I am familiar with the
caliber of most university students. I am ¢ertain that [J will succeed in
his bid for higher education at your university. Finally, 1 found
socially presentable, liked by his teachers and his.peers, as well as his case-
workers at the Youth Training School.

It is for the above reasons that I recommend EE ser to you for
admission to the University of California at Santa Barbara. If there is a need

for additional information sbout J-academic:and 'general-conduct,. please...
do not hesitate to contact me.

Very truly yours,

JOH: co

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 33 of 36

YO.LOFUIG VALNAD “A!ZNH epury
jsJUAPNIS ANO O] JUIULJIWIULOD PUuv
Aajuao Ano fo ssadIns AY] OF UO1JNGIAJUOI JONPIAIpUl Anoh A0f noh YUYYT,

‘UOLJDU BY] Ul JJVAIAO SIF PUY ‘Ad]JUAD ID1AAOS JSOAOJ, L# SVM *SOWOIINO
loaner By . > - 7 .
guvuULofidad, II id at ; wiv) buimsofiad yby v sy,

 

  

i Pape paiyp

WIE Jo NeIWID

IAUTZ TCI ak

pay
E jo JaujredaCl 5103

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 34 of 36

 

ttificate of Completig

SASSI

Clinical Interpretation
3.5 Classroom Hours

rT a Siecle ag eS e ae a
I have completed this course in its entirety. Credential Number or Other Identification
Attendee Name (Please Print)

Line Dau

Date of training Trainer Name (Please Print)

[ASSI, Inc.. 201 Camelot I sane, Springvi lle, IN 47462

Nasie and Address of Provider

 OS-92-242-0912 (CFAAP) Xi 000133 (NAADAC)

Provider Number (Piease check appropriate box)

Melinda Caron (CFAAP/NAADAC)

Continuing Education Coordinator Continuing Education Coordinator Signature

4

Other Continuing Education Provider

Note: This document must be retained by the CAADAC participant for a period of four (4) years

fter the course concludes.)
VNR Dane Wh. Pind

Trainer Signature ASSL Rep)

 

 

 

 

 
Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 35 of 36

 

Qre S200

I (¢ rtifi cate of Completion

SASSI

Administration and Scoring
3.5 Classroom Hours

 

endee signature

Ps C / ) AUS 3.5 (Three and one half) Classroom Hours

Instructor (Please Print) Hours

TASSI, Inc.

Name of Provider

 

 

201 Camelot Lane Springville, IN 47462
Address City/State/Zip

 

 

7) OS-92-242-0902 (CAADAC) 9600133 (NAADAC)

Provider Number (Please check appropriate box)

O Glenn Miller, Ph.D. (CAADAC/NAADAC)

 

Continuing Education Coordinator

A hur pblar, Ph).

Continuing Education Coordinator Signature

 

Oo

Other Continuing Education Provider

BTO3ASC C 4/01

 

 
 

Case 20-10343-LSS Doc 2954 Filed 05/04/21 Page 36 of 36

 

 
